DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 14 and 20 recites “that has a constant thickness profile in the length direction” in the intermediate film original sheet, but then recites that the intermediate film “has a thickness continuously decreasing from an upper side to a lower side, and continuously decreasing in the direction from the driver’s seat side to the passenger seat side.” It is unclear how the thickness can be constant and also be continuously decreasing. For purposes of examination, the claim will be interpreted such that the intermediate film original sheet does not have a constant thickness profile in a length direction. Claims 15-19 and 21-25 are rejected for being dependent on indefinite claims 14 and 20.
Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites steps E, F, G and H. It is unclear how there can be steps E-H without a previously introduced steps A-D. Please note that claim 20 is not dependent on claim 14. For purposes of examination, steps E, F, G and H will be interpreted as steps A, B, C and D, respectively. Claims 21-25 are rejected for being dependent on indefinite claim 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/121559 Aoki et al (cited by US 2017/0305240) in view of US 5,639,538 Wong and Applicant’s Admitted Prior Art (AAPA).
Regarding claim 14, Aoki teaches a manufacturing method (paragraph 0026) for a laminated glass for a vehicle front window (paragraph 0056), the manufacturing method comprising:
a step A of preparing a curved first glass plate 11 having a trapezoidal shape, and a second glass plate 12 having the same shape as the first glass plate (paragraph 0056);
a step B of preparing a long intermediate film original sheet 13 that has a wedge angle profile with a thickness continuously decreasing (paragraph 0047 and figure 7) in a direction from one of lateral sides to an opposite lateral side of the long intermediate film original sheet (paragraph 0048, when the direction of decrease is in the orthogonal direction), that has both principal surfaces nonparallel to each other (figure 7), and that does not have a constant thickness profile in a length direction (paragraph 0047, where the thickness decreases in the length direction);
a step C of preparing an intermediate film (paragraph 0062) that is a trapezoidal shape intermediate film (paragraph 0056), that is provided with a wedge angle profile in a longitudinal direction (paragraph 0047) and a horizontal direction (paragraph 0048, when both embodiments of paragraph 0047 and 0048 are employed together) of the laminated glass, that has a thickness based on the wedge angle profile (paragraph 0047 and figure 7), the thickness continuously decreasing from an upper side to a lower side (paragraph 0047 and figure 7), and continuously decreasing in the direction from the driver's seat side to the passenger seat side (paragraph 0048); and
a step D of interposing the intermediate film between the first glass plate and the second glass plate (paragraph 0062),
the produced laminated glass comprising:
the curved first glass plate;
the second glass plate; and
the intermediate film disposed between the first and second glass plates (paragraph 0062),
the laminated glass being provided with an imaging section of an image projected from an imaging device in an indoor side surface of the laminated glass, in a state in which the laminated glass is incorporated in a vehicle body (paragraph 0037),
the laminated glass being provided with a wedge angle profile in a longitudinal direction (figure 5) and a horizontal direction of the laminated glass (figure 6), and having a thickness based on the wedge angle profile, the thickness continuously decreasing from an upper side to a lower side (figure 5) and continuously decreasing in a direction from a driver's seat side to a passenger seat side (figure 6).
Aoki does not explicitly teach cutting out the intermediate film from the sheet. Wong teaches an interlayer film used in a laminated glass for windows (abstract), including cutting out a portion of a web to form into an interlayer sheet before laminating (column 2, lines 6-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cut the interlayer out of an original sheet because this allows for continuous extrusion, simplifying the process of producing interlayer sheets.
Aoki does not explicitly teach that the imaging device is incorporated in a dash board on a driver's seat side in an indoor side surface of the laminated glass, in a state in which the laminated glass is incorporated in a vehicle body. However, this feature is taught by AAPA as the conventional placement for the imaging device (as-filed instant specification, paragraph 0004). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the imaging device placement of AAPA in the product of Aoki because this is conventional and well-known as the placement in the prior art.
Neither Aoki nor AAPA teaches that the intermediate film or laminated glass have a constant thickness profile only in one direction. However, as Aoki in view of AAPA satisfies all of the previous limitations, the combination’s structure is indistinguishable from the claimed structure. Therefore, it is reasonable to expect that the combination’s intermediate film and laminated glass would also have a constant thickness profile only in one direction. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Neither Aoki nor AAPA teaches the angle of the constant thickness profile. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A), and the angle of the constant thickness profile is determined by the desired thicknesses of the glass and interlayer, and the rate of thickness reduction. Variation in the laminate thickness and thickness reduction rate would result in variation of the angle of the constant thickness profile. Therefore, without a showing of criticality, the claimed angle does not impart patentability to the claims. 
Regarding claim 20, Aoki teaches a manufacturing method (paragraph 0026) for a laminated glass for a vehicle front window (paragraph 0056), the manufacturing method comprising:
a step A of preparing a first glass plate 11 having a trapezoidal shape, and a second glass plate 12 having the same shape as the first glass plate (paragraph 0056);
a step B of preparing a long intermediate film original sheet 13 that has a wedge angle profile with a thickness continuously decreasing (paragraph 0047 and figure 7) in a direction from one of lateral sides to an opposite lateral side of the long intermediate film original sheet (paragraph 0048, when the direction of decrease is in the orthogonal direction), that has both principal surfaces nonparallel to each other (figure 7), and that does not have a constant thickness profile in a length direction (paragraph 0047, where the thickness decreases in the length direction);
a step C of interposing the sheet between the first glass plate and the second glass plate (paragraph 0062),
a step D of the intermediate film (paragraph 0062) being a trapezoidal shape intermediate film (paragraph 0056), being provided with a wedge angle profile in a longitudinal direction (paragraph 0047) and a horizontal direction (paragraph 0048, when both embodiments of paragraph 0047 and 0048 are employed together) of the laminated glass, and having a thickness based on the wedge angle profile (paragraph 0047 and figure 7), the thickness continuously decreasing from an upper side to a lower side (paragraph 0047 and figure 7), and continuously decreasing in the direction from the driver's seat side to the passenger seat side (paragraph 0048); and
the produced laminated glass comprising:
the curved first glass plate;
the second glass plate; and
the intermediate film disposed between the first and second glass plates (paragraph 0062),
the laminated glass being provided with an imaging section of an image projected from an imaging device in an indoor side surface of the laminated glass, in a state in which the laminated glass is incorporated in a vehicle body (paragraph 0037),
the laminated glass being provided with a wedge angle profile in a longitudinal direction (figure 5) and a horizontal direction of the laminated glass (figure 6), and having a thickness based on the wedge angle profile, the thickness continuously decreasing from an upper side to a lower side (figure 5) and continuously decreasing in a direction from a driver's seat side to a passenger seat side (figure 6).
Aoki does not explicitly teach cutting out the intermediate film from the sheet after laminating. Wong teaches an interlayer film used in a laminated glass for windows (abstract), including cutting out a portion of a web to form into an interlayer sheet before laminating (column 2, lines 6-10). However, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04 Section IV, Part C). Therefore, absent new or unexpected results, the taught order of cutting before laminating reads on the claimed laminating before cutting. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cut the interlayer out of an original sheet because this allows for continuous extrusion, simplifying the process of producing interlayer sheets.  
Aoki does not explicitly teach that the imaging device is incorporated in a dash board on a driver's seat side in an indoor side surface of the laminated glass, in a state in which the laminated glass is incorporated in a vehicle body. However, this feature is taught by AAPA as the conventional placement for the imaging device (as-filed instant specification, paragraph 0004). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the imaging device placement of AAPA in the product of Aoki because this is conventional and well-known as the placement in the prior art.
None of Aoki, Wong or AAPA teaches that the intermediate film or laminated glass have a constant thickness profile only in one direction. However, as Aoki in view of AAPA satisfies all of the previous limitations, the combination’s structure is indistinguishable from the claimed structure. Therefore, it is reasonable to expect that the combination’s intermediate film and laminated glass would also have a constant thickness profile only in one direction when both embodiments of a vertical wedge angle and horizontal wedge angle are employed together. Such a structure would result in the constant thickness profile being along a diagonal from one non-maximum thickness or non-minimum thickness corner to the other. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
None of Aoki, Wong or AAPA teaches the angle of the constant thickness profile. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A), and the angle of the constant thickness profile is determined by the desired thicknesses of the glass and interlayer, and the rate of thickness reduction. Variation in the laminate thickness and thickness reduction rate would result in variation of the angle of the constant thickness profile. Therefore, without a showing of criticality, the claimed angle does not impart patentability to the claims. 
Regarding claims 15 and 21, Aoki teaches that the wedge angle profile is provided in an orthogonal direction to the one direction (opposite diagonal, from the maximum thickness corner to the minimum thickness corner when both vertical wedge angle and horizontal wedge angle embodiments are employed at the same time, paragraphs 0047 and 0048), and the wedge angle in the orthogonal direction is a maximum angle in the intermediate film (paragraphs 0047 and 0048 embodiments employed together, where this must be the case when the wedge angle is measured from the minimum thickness corner to the maximum thickness corner).
Regarding claims 16 and 22, Aoki in view of Wong teaches that the wedge angle in the orthogonal direction (Aoki paragraphs 0047 and 0048, where the embodiments are employed together) is 0.1 to 1.0 mrad (Wong column 2, lines 61-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the wedge angle of Wong in the product of Aoki because this is a typical wedge angle (column 2, lines 61-62). 
Regarding claims 17 and 23, none of Aoki, Wong or AAPA teaches the angle of the constant thickness profile. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A), and the angle of the constant thickness profile is determined by the desired thicknesses of the glass and interlayer, and the rate of thickness reduction. Variation in the laminate thickness and thickness reduction rate would result in variation of the angle of the constant thickness profile. Therefore, without a showing of criticality, the claimed angle does not impart patentability to the claims. 
Regarding claims 18 and 24, Aoki teaches that both principal surfaces of the intermediate film original sheet are nonparallel (figures 5 and 6, where any wedge angle would result in nonparallel surfaces). Aoki does not teach use of a roll. Wong teaches that the intermediate film is a film that is cut out after being drawn out from a roll of an intermediate film original sheet (column 2, lines 6-10), and a thickness profile in a drawing-out direction of the roll is constant (column 2, lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the rolls of Wong in the product of Aoki because this is a conventional means of storing long interlayer sheets (column 2, lines 6-10). 
Regarding claims 19 and 25, Aoki teaches that the first glass plate and the second glass plate have no wedge angle profile (figures 5 and 6, using the uniform thickness first and second glass sheets).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781